1933 Act File No. 33-38550 1940 Act File No. 811-6269 Form N-1A SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 25 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 24 CASH TRUST SERIES II (Exact Name of Registrant as Specified in Charter) Federated Investors Funds 4000 Ericsson Drive Warrendale, PA 15086-7561 (Address of Principal Executive Offices) (412) 288-1900 (Registrant’s Telephone Number, including Area Code) John W. McGonigle, Esquire Federated Investors Tower Pittsburgh, Pennsylvania15222-3779 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on July 29, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus July 31, 2011 Share Class Ticker CII CTWXX Federated Treasury Cash Series II A Portfolio of Cash Trust Series II A money market mutual fund seeking to provide current income consistent with stability of principal and liquidity by investing primarily in a portfolio of short-term U.S. Treasury securities. As with all mutual funds, the Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Information 1 What are the Fund's Investment Strategies? 5 What are the Fund's Principal Investments? 6 What are the Specific Risks of Investing in the Fund? 6 What Do Shares Cost? 7 How is the Fund Sold? 8 Payments to Financial Intermediaries 8 How to Purchase Shares 9 How to Redeem and Exchange Shares 12 Account and Share Information 16 Who Manages the Fund? 18 Financial Information 19 Appendix A: Hypothetical Investment and Expense Information 21 Table Of Contents Fund Summary Information Federated Treasury Cash Series II (the “Fund”) RISK/RETURN SUMMARY: INVESTMENT OBJECTIVE The Fund is a money market fund that seeks to maintain a stable net asset value (NAV) of $1.00 per Share. The Fund's investment objective is to provide current income consistent with stability of principal and liquidity. RISK/RETURN SUMMARY: FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Cash II Shares (CII) of the Fund. Shareholder Fees (fees paid directly from your investment) CII Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price) None Redemption Fee (as a percentage of amount redeemed, if applicable) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.50% Distribution (12b-1) Fee 0.20% Other Expenses 0.43% Total Annual Fund Operating Expenses 1.13% Fee Waivers and/or Expense Reimbursements1 0.30% Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursements 0.83% 1 The Adviser and its affiliates have voluntarily agreed to waive their fees and/or reimburse expenses so that the total annual fund operating expenses (excluding Acquired Fund Fees and Expenses, if any) paid by the Fund's CII Shares (after the voluntary waivers and/or reimbursements) will not exceed 0.83% (the “Fee Limit”) up to but not including the later of (the “Termination Date”): (a) August 1, 2012; or (b) the date of the Fund's next effective Prospectus.
